Case 1:21-cv-01894-WFK-SJB Document 10-2 Filed 05/24/21 Page 1 of 1 PageID #: 57



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                              -X

 JAKUB MADEJ,                                          l:21-cv-01894(WFK)(SJB)
                            Plaintiff,
                                                       CLERK'S CERTIFICATE

 SYNCHRONY FINANCIAL,                                  OF DEFAULT

                            Defendants.

                                              ■X


       I, Douglas C. Palmer, Clerk of Court of the United States District Court for

 the Eastern District of New York, do hereby certify that the defendant Synchrony

 Financial has not filed an answer or otherwise moved with respect to the complaint

 herein. The default of defendant Synchrony Financial is hereby noted pursuant to

 Rule 55(a) of the Federal Rules of Civil Procedure.




  Dated: May       ,2021,                          DOUGLAS C. PALMER

         New York, NY                              Clerk of Court



                                            By:
                                                   Deputy Clerk
